DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 11/30/2021.  Claims 1-3 and 12 are currently amended.  Claims 1-12 are pending review in this action.
The 35 U.S.C. 112, 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation “0.06875xS + 56.25 < W < 0.9xS” should be amended to recite --0.06875xS < W < 0.9xS—as discussed in the interview held 11/10/2021 [see Interview Summary mailed 11/16/2021].  The instant specification fails to disclose “0.06875xS + 56.25 < W < 0.9xS”, and the arguments filed 11/30/2021 with the current claim set also support that the instant claim was meant to have recited “0.06875xS < W < 0.9xS” [see Section I on pg. 4 of the remarks filed 11/30/2021].
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Applicant argues that Nakaishi fails to disclose that the ratio of stacked body length W mm and cell frame area S cm2 satisfies a relationship 0.06875xS < W < 0.9xS.  However, upon further consideration of the Nakaishi reference, it was found that Nakaishi discloses, in Example 2, a cell stack 2, resulting in a W/S ratio of 0.08, which falls within the claimed range.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 7-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakaishi (US 2008/0081247 A1).
	Regarding Claim 1, Nakaishi discloses a cell stack 40 [pars. 0061-65; Figs. 3-4] comprising:
a stacked body including a plurality of cell frames 30 each having a bipolar plate 21 whose outer periphery is supported by a frame member 31; and
a pair of end plates 43 that tighten the stacked body from both sides of a stacking direction thereof,
wherein an area S cm2 of each cell frame as viewed from the stacking direction of the stacked body and a length W mm in the stacking direction of the stacked body satisfies a relationship 0.05≤W/S≤0.9 (i.e., 0.0625) [pars. 0094-113; Figs. 3-4] {That is, Nakaishi discloses the cell stack of Example 1 including 100 frames, wherein each frame is 1,000 mm wide, 500 mm high, and 4 mm thick.  As disclosed in Fig. 3, the seal grooves 32-35 are substantially fully embedded in the frame, and thus, do not impart additional thickness to the stacked body.  Moreover, Nakaishi discloses positive and negative electrodes 5,6 sandwiching an ion-exchange membrane 4, the membrane having a thickness in the range of 20 μm to 400 μm [par. 0059; Fig. 3], which, under compressed condition to form a tight seal, does not impart a significant thickness to the thickness of the overall stacked body (e.g., maximum thickness imparted by an uncompressed membrane would be 0.4 mm.  Then, it can be reasonably assumed that the length W in the stacking direction of the stacked body is the added thickness of the total number of frames used to manufacture the stacked body.  Accordingly, in Example 2 of Nakaishi, the area S of each cell frame as viewed from the stacking direction of the stacked body computes to 5,000 cm2, and the length W in the stacking direction computes to 500 mm, such that W/S = 0.08, or W=0.08S}.
	Regarding Claim 2, Nakaishi discloses wherein the length W is 400 mm (i.e., 4 mm x 100 frames) [pars. 0094-113].
	Regarding Claim 3, Nakaishi discloses wherein the area S is 5,000 cm2 (i.e., 100 cm x 50 cm) [pars. 0094-113].
	Regarding Claim 7, Nakaishi discloses wherein the frame member has a thickness along an axial direction of the frame member, and a length and a width orthogonal to the axial direction and extending at a right angle with each other, and the thickness is shorter than the length and shorter than the width (i.e., the frame is rectangular in shape) [pars. 0070-71].
	Regarding Claim 8, Nakaishi discloses wherein the length (i.e., 100 cm) of the frame member is longer than the width (50 cm) of the frame member [pars. 0070-71].
	Regarding Claim 9, Nakaishi discloses wherein the length (i.e., 50 cm) of the frame member is shorter than the width (100 cm) of the frame member [pars. 0070-71].
	Regarding Claim 10, Nakaishi discloses wherein the thickness of the frame member is 4 mm [pars. 0070-71].
	Regarding Claim 12, Nakaishi discloses a redox flow battery comprising the cell stack according to claim 1 [Abstract; Fig. 8].
Claim Rejections - 35 USC § 103
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaishi, as applied to claim 1 above, and further in view of Hotta (US 2018/0159148 A1).
Claim 4, Nakaishi discloses wherein the frame member of each cell frame includes a frame facing surface that faces a frame member of another cell frame adjacent to the cell frame in the stacking direction [Figs. 3-4], but fails to disclose a surface roughness Ra of the frame facing surfaces is 0.03 μm or more and 3.2 μm or less.  However, Hotta, from the same field of endeavor, discloses a cell stack comprising a plurality of cell frames 130,140, the frame members of each cell frame including a frame facing surface that faces a frame member of another cell frame adjacent to the cell frame in the stacking direction, and a surface roughness Ra of the frame facing surfaces is 3 μm or less so that leakage of a gas from the reaction chamber through the surface of the frame can be effective prevented, thus, improving gas sealing performance of the frame [Hotta – pars. 0008,0057-59,0076].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Hotta to have modified the cell frames of Nakaishi a surface roughness Ra of the frame facing surfaces is 3.0 μm or less in order to improve gas sealing performance of the frame, the disclosed surface roughness overlaps with the claimed range, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaishi, as applied to claim 1 above, and further in view of Mosso (US 2015/0125768 A1).
	Regarding Claim 5, Nakaishi fails to disclose wherein the frame member has an outer peripheral portion with a predetermined width including an outer peripheral end portion, and the outer peripheral portion includes a thin region whose thickness gradually decreases from a center of the frame member toward the outer peripheral end portion.  However, Mosso, from the same field of endeavor, discloses a cell frame comprising a frame member 120, wherein the frame member has an outer peripheral portion with a predetermined width including an outer peripheral end portion (apron portion 170), and the outer peripheral portion includes a thin region whose thickness gradually decreases from a center of the frame member toward the outer peripheral end portion so that the outer peripheral end portion of the 172 of the frame member of an adjacent cell frame in order to provide an additional external sealing surface and alignment integrity of the joined cell frames [Mosso – par. 0117; Figs. 4A-4D].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Mosso to have modified the frame member of Nakaishi, wherein the frame member has an outer peripheral portion with a predetermined width including an outer peripheral end portion, and the outer peripheral portion includes a thin region whose thickness gradually decreases from a center of the frame member toward the outer peripheral end portion in order to provide an additional external sealing surface and alignment integrity of the joined cell frames.
	Regarding Claim 6, modified Nakaishi discloses wherein, in a cross-section along a thickness direction of the frame member, a cross-sectional shape of the thin region is any one of an R-chamfered shape, and a C-chamfered shape [Fig. 4D].
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaishi, as applied to claim 1 above, or alternatively, further in view of McElrea (US 2011/0037159 A1).
	Regarding Claim 11, Nakaishi fails to disclose wherein, when a pair of the cell frames that are adjacent to each other in the stacking direction are respectively taken as a first cell frame and a second cell frame, and a combination of the first cell frame and the second cell frame is taken as a cell frame pair, in the cell frame pair, an outer peripheral end portion of the frame member included in the first cell frame is shifted from an outer peripheral end portion of the frame member included in the second cell frame, in a direction that intersects the stacking direction, by 0.5 mm or more and 20 mm or less.  However, when layering a plurality of cells, it would be obvious to a person skilled in the art that close alignment between layered members is not necessarily 100% overlapped, and thus, a displacement between adjacent cell frames to occur is very likely.  The instant claim requires that the shift in displacement may be as small as 0.5 mm between the outer peripheral end portions of the frame prima facie case of obviousness [MPEP 2144.05(I)].
	Alternatively, McElrea, from a similar problem solving area of providing electrically interconnected stacked assemblies, discloses a stacked die assembly comprising at least a pair of stacked die that are adjacent to each other in the stacking direction such that an outer peripheral end portion of the first die is shifted from an outer peripheral end portion of the second die in order to expose interconnect edges 193 and 194 comprising interconnect terminals 195 and 196 of the respective die at opposite sides of the stack in the planar direction so that the interconnect terminals of the respective polarity may be interconnected, for example, by interconnect traces 201 and 203, respectively [pars. 0091-92; Figs. 19A-19C].  Further, an ordinary skilled artisan would realize that the amount of displacement may correlate with the amount of exposure necessary to interconnect the respective interconnect terminals which would necessarily overlaps with the claimed range of 0.5 m to 20 mm.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of McElrea to have modified the stack body of Nakaishi, wherein, when a pair of the cell frames that are adjacent to each other in the stacking direction are respectively taken as a first cell frame and a second cell frame, and a combination of the first cell frame and the second cell frame is taken as a cell frame pair, in the cell frame pair, an outer peripheral end portion of the frame member included in the first cell frame is shifted from an outer peripheral end portion of the frame member included in the second cell frame, in a direction that intersects the stacking direction, by 0.5 mm or more and 20 mm or less in order to expose interconnect terminals of the respective electrode to be on opposite sides and interconnect the exposed interconnect terminals of similar polarity, respectively, wherein the amount of displacement would necessarily prima facie case of obviousness [MPEP 2144.05(I)].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724